DETAILED ACTION
Status of the Application 
	Claims 1-8, 11, 16-25, 28 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment of claims 7-8, 11, 19, and cancellation of claims 9-10, 12-15, 26-27, 29-32 as submitted in a communication filed on 2/19/2020 is acknowledged. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2, 3-5, 7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC1 and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group II, claim(s) 2, 3, 6, 7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC3A and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group III, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC2 and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group IV, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC3B and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group V, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC3C and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group VI, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC3D and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group VII, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC3F and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group VIII, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC3G and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group IX, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC3H and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group X, claim(s) 2, 3,  7-8, 11, 16-18, drawn in part to a fusion protein comprising a cytidine 	deaminase that is an APOBEC4 and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group XI, claim(s) 19-20, 21-22, 24, drawn in part to a method of editing a cytosine on a nucleic 	acid in a sample with a fusion protein comprising a cytidine deaminase that is an APOBEC3 and 	a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group XII, claim(s) 19-20, 22-23, 24, 25 drawn in part to a method of editing a cytosine on a 	nucleic acid in a sample with a fusion protein comprising a cytidine deaminase that is an 	APOBEC1 and a catalytically inactive Lachnospiraceae bacterium Cpf1.

Group XIII, claim(s) 28, drawn in part to a fusion protein comprising a cytidine deaminase, a 	Cas9 protein, and a uracil DNA glycosylate inhibitor.

The inventions listed as Groups I-XIII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding special technical feature is a contribution over the prior art.  The inventions listed as Groups I-XIV do not relate to a single general inventive concept because they lack the same or corresponding special technical feature.  The technical feature linking Groups I-XIII is a fusion protein that comprises a cytidine deaminase and a catalytically active or inactive Cas protein, such as Cpf1 or Cas9, which is shown by Liu et al. (WO 2017/070632 published 4/27/2017; cited in the IDS) to lack novelty or inventive step since Liu et al. teach fusion proteins comprising cytidine deaminases and Cas9, dCas9 or dCpf1 proteins (paragraphs [0009], [0175], [0373]) including an APOBEC1-dCpf1 fusion (Figure 73, first fusion labeled dCpf1 BE2).  Thus,  the technical feature does not make a contribution over the prior art and the claimed inventions do not meet the requirement of unity of invention under PCT Rule 13.2.
Claim 1 link(s) inventions I-X  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 18, 2022